Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
The information disclosure statement filed 02/17/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2, 4, 8, 11, 12, 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Since the microorganism(s) is/are essential to the claimed invention it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the microorganism(s) is/are not so obtainable or available, the requirements of 35 USC 112 may be satisfied by deposit(s) of the microorganism(s).  The specification does not disclose a repeatable process to obtain the microorganism(s) and it is not clear from the specification or record that the microorganism(s) is/are readily available to the public.
This rejection may be overcome by establishing that the each microorganism identified is readily available to the public and will continue to be so for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer, or by an acceptable deposit as set forth herein.  
If the depository is made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants, or a statement by an attorney of record over his/her signature and registration number, stating that the specific strain has been deposited under the Budapest Treaty and that the strain will be irrevocably and without restriction or condition released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809, applicants may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney over his/her registration number, showing that,
(a) during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removed upon the granting of the patent;
(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer; and,
(d) the deposit will be replaced if it should ever become inviable.
The specification must also state the date of deposit(s), the number(s) granted the deposit(s) by the depository and the name and address of the depository.
 	Claims depending on the rejected claims are rejected for the same reason. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-10 are rejected under 35 U.S.C. 101:  The claimed invention is directed to non-statutory subject matter because: the naturally occurring Lactobacillus hilgardii strains SIL51 and SIL52 although nominally falling within at least one of the four eligible categories, are directed to a judicial exception to 35 U.S.C. 101 (i.e., naturally occurring product). 
Claims 9-10 are rejected under 35 U.S.C. 101 because the claimed strains SIL51 and SIL52 have been isolated from natural sources as follows:
Both strains SIL51 and SIL52 have been isolated from sugarcane silage. See instant specification para. [0020]
Said strains which are naturally occurring and not markedly different in structure/function from naturally occurring Lactobacillus hilgardii in the sources mentioned above. 
Furthermore, they ( L. hilgardii found in ensiled sugarcane) function in the same way they do in natural sources they occur in. Therefore, under the provisions of 35 U.S.C. 101, they are ineligible subject matter. 
Applicants are referred to Supreme Court Decision in Association for Molecular Pathology v. Myriad Genetics, Inc. In Myriad, The Supreme Court considered the patent eligibility of several claims directed to isolated DNA related to the human BRCA1 and BRCA2 cancer susceptibility genes. The Supreme Court held that certain of Myriad Genetics' claims to isolated DNA are not patent -eligible, because they read on isolated naturally-occurring DNA that is a “product of nature”. The Court held that isolating a "gene from its surrounding genetic material is not an act of invention".
In the instant case, isolating Lactobacillus hilgardii from natural sources is not an act of invention. 
Furthermore, Josson K. et al. Plasmid. 21:9-20 (1989) discloses a grass silage strain of Lactobacillus hilgardii.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Josson et al. (Plasmids. 21: 9-20 (1989), of record, hereinafter R1) in view of Chan et al. (US 2009/0028993, hereinafter R2) with Kung et al. (US 2009/0081330) as evidence.
Claims 1 is limited to a silage inoculant comprising Lactobacillus hilgardii that improves aerobic stability with an increase in dry matter recovered.  Claim 3 is a method for treating silage using the inoculant of claim 1. Claim 7 recites a silage comprising the inoculant of claim 1. 
Claim 1, 7 - R1 discloses a grass silage strain of Lactobacillus hilgardii. Being a grass silage strain; it causes aerobic stability of grass silage. Therefore, the use of Lactobacillus hilgardii in prevention of aerobic spoilage of silage was known in the art, thus its use, in silage preservation, would have been motivated due to the fact that R1 discloses that this organism is a grass silage strain. 
It is noted that the presently claimed inoculant comprises at least one of L. hilgardii strain SIL51 or SIL52 which have been isolated from sugarcane silage. However, since R1 clearly discloses that L. hilgardii is a grass silage strain (source of isolation and its function), isolation of other strains from other plant materials including sugarcane silage, using known methods of isolation of microorganisms, would have been motivated.
Claim 3 - R2 discloses a method for treating silage to enhance aerobic stability. The method comprises using Lactobacillus buchneri. (Abstract)
Claim 5 - R2 discloses the type of plant sources which may be used including grass, maize, alfalfa, wheat, legumes, etc. [0013]
Claims 1, 6 - R2 discloses that the silage may be ensiled in different ways in the form of a bale, bag, bunker, stave silo or silo. The method of treating silage include adding to the silage a silage quality preserving amount of the LN1326 strain. [0013]
Claim 3 - R2 demonstrates the aerobic stability of silage. (Examples 1, and 2)
Claims 1, 3, R2 claims a composition for use as silage inoculant. (claim 1)
Claims 3 - R2 claims a method for treating silage. (claims 9-11)
Claims 1, 3 - R2 claims an animal feed or silage comprising the silage inoculant. (claim 36)
It is also noted that claims 1, 3 and 7 recite that the use of Lactobacillus hilgardii will cause an increase in the dry matter of the treated silage. However, while increase in dry matter of the treated silage is not mentioned by the cited references, inherency may supply a missing claim limitation in an obviousness analysis when “the limitation at issue necessarily must be present, or the natural result of the combination of elements explicitly disclosed by the prior art.” See PAR Pharm., Inc. v. TWIPharms., Inc., 113 F.3d 1186, 1195—96 (Fed. Cir. 2014). “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the difference would otherwise have been obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (BPAI 1985); see also In re Spada, 911 F.2d 705, 709 (Fed. Cir. 1990) (explaining that a chemical composition and its properties are inseparable.). 
Since R1 teaches that Lactobacillus hilgardii is a silage strain, increase in dry matter of the treated silage would have been expected. This fact is further evidenced by Kung et al. (US 2009/0081330) that discloses silage preservation methods bring about an increase in dry matter recovered and an improvement in aerobic stability. (Abstract, [0015] and [0016])
In summary, R1 discloses a grass silage strain of Lactobacillus hilgardii; implying that Lactobacillus hilgardii may be used for silage preservation. R2 discloses preparation of inoculant, method of preserving silage and feed or silage produced by the method. Therefore, it would have been obvious to produce an inoculant comprising Lactobacillus hilgardii. It would have also been obvious to use the inoculant in treating silage.
Despite the fact that applicants have provided specific deposit names (SIL51 and SIL52) for the isolated strains disclosed and claimed, this does not provide a patentable distinction over those strains disclosed by R1 as also having silage preserving activity, absent any clear and convincing evidence and/or arguments to the contrary.  The USPTO does not possess the facilities to test each strain of microorganism.  However, a reasonable rejection has been set forth and thus the burden shifts to applicant to demonstrate that the strain of the reference (used in silage preservation) is not, in fact, the same as that of the claimed strain.  Alternatively, given the specific disclosure of R1 (a grass silage strain of Lactobacillus hilgardii) and a conventional knowledge of silage preservation, as disclosed by R2, one would have been motivated to routinely screen out the identified/claimed strains (from any source, including sugarcane silage; using known methods of screening/isolation).   Such isolated strains would have been used for silage treatment and preservation as clearly taught by R2.  
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the teachings of R1 by providing an inoculant for silage preservation as motivated by R2. One of ordinary skill having the knowledge of silage preservation using lactic acid bacteria (conventional knowledge in the art) would have treated silage using Lactobacillus hilgardii (claim 3) and would have produced silage comprising Lactobacillus hilgardii (claim 7) as motivated by R2. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in isolating Lactobacillus hilgardii from any silage source and applying Lactobacillus hilgardii in silage preservation. 
Claims 1-8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zakaria et al. (Anim. Nut. and Feed Technol. 12: 55-62 (2012), of record, hereinafter R3) in view of Hendrick et al. (US 6,337,068; hereinafter R4)
Claim 1, 3 - R3 discloses inoculants for silage comprising Lactobacillus hilgardii. The Lactobacillus hilgardii is isolated from corn silage. (Abstract and page 56; Materials and Methods; second par.)
R3 discloses that ensiling was carried out in containers, but does not mention bags, bunkers, silo etc.
Claim 6 - R4 discloses ensiling may be done in bales, bags, bunkers, stave silos, silos; etc.
Since Lactobacillus hilgardii is disclosed to be used for corn silage, silage preservation and increase in dry matter content (due to silage stability) are expected consequences. 
Despite the fact that applicants have provided specific deposit names (SIL51 and SIL52) for the isolated strains disclosed and claimed, this does not provide a patentable distinction over those strains disclosed by R3 as also having silage preserving activity, absent any clear and convincing evidence and/or arguments to the contrary.  The USPTO does not possess the facilities to test each strain of microorganism.  However, a reasonable rejection has been set forth and thus the burden shifts to applicant to demonstrate that the strain of the reference (used in silage preservation) is not, in fact, the same as that of the claimed strain.  Alternatively, given the specific disclosure of R3 (a corn silage strain of Lactobacillus hilgardii) and a conventional knowledge of silage preservation, as disclosed by R4, one would have been motivated to routinely screen out the identified/claimed strains (from any source, including sugarcane silage; using known methods of screening/isolating microorganisms).  Such isolated strains would have been used as inoculant for silage treatment and preservation as clearly taught by R3.  
Therefore, it would have been obvious to isolate L. hilgardii strains from sugar- cane silage (or any other source) and use such strains as inoculants for ensiling sugar- cane as presently claimed. The presently claimed L. hilgardii strains are members of the same L. hilgardii species disclosed and used in ensiling plant material by R3. In the absence of any specific property which brings about an advantage over the strains of R3, the presently claimed strains would have been isolated from any plant silage sources including sugarcane silage.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID R BADR/Primary Examiner, Art Unit 1791